Citation Nr: 1002495	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2009, the Veteran testified at a hearing held 
before the undersigned Veterans Law Judge sitting at the RO. 
A transcript of that hearing has been associated with the 
claims file.  This case was then Remanded by the Board in 
September 2009 for additional development and readjudication.  

As originally developed for appeal, the Veteran's claim 
included the issue of entitlement to service connection for 
bilateral hearing loss.  In September 2009, the Board granted 
service connection for hearing loss and in October 2009, the 
RO assigned a noncompensable evaluation, effective December 
21, 2005.  As a result this issue is moot, and no longer 
before the Board.  Therefore, consideration herein is limited 
to the issue listed on the first page of the present 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
unavailable.

2.  Tinnitus was not manifest during the Veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between his current tinnitus and 
service is not of record. 




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In this case, the Veteran's STRs are not available for 
review, despite the RO's attempt to obtain them.  
Accordingly, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the STRs are unavailable, the appeal must be 
decided upon the evidence of record.  


Factual Background and Analysis

The Veteran maintains that he was exposed to acoustic trauma 
as a result of his participation in combat while stationed in 
Korea.  This allegation is relevant because 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof with 
respect to the issue of an in-service injury for any injury 
alleged to have been incurred in combat.  See Collette v. 
Brown, 82 F.3d 389 (1996).  The term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  The phrase "engaged in combat with 
the enemy" requires that the Veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.

In this case, however, there is no conclusive evidence that 
the Veteran participated in combat.  His DD Form 214 notes 
that he was awarded the Korean Service Medal W/1 Bronze 
Service Star.  Although this medal denotes that he 
participated in a campaign during the Korean conflict, it 
does not categorically demonstrate his participation in 
combat.  See Department of Defense (DoD) Instruction 1348.33-
M, Manual of Military Decorations and Awards, Appendix 4, 
AP4.1.2.57 (Sept. 1996) (incorporates Change 1, effective 
September 18, 2006).  Nevertheless, the Board finds that the 
Veteran's participation in a campaign during the Korean 
Conflict is sufficient to establish his exposure to acoustic 
trauma in service.  The Board also believes the Veteran's 
statements concerning in-service acoustic trauma are 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As noted previously, the STRs are not of record, despite 
attempts by the RO to obtain them.  Certification of their 
unavailability was received from the National Personnel 
Records Center (NPRC) in June 2006.  In the absence of STRs, 
there is no evidence to show that the Veteran had tinnitus 
while on active duty.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of tinnitus.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a private treatment record in February 2004 more than 
50 years later.  At that time the Veteran complained of 
tinnitus described as "a swishing in the ears."  

In October 2009, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his current tinnitus could be related to 
service.  His primary concerns were that he had difficulty 
hearing female voices, television and that sometimes speech 
sounded muffled.  He reported that he was exposed to noise 
from 105 howitzers, explosions and artillery in the infantry 
division during service.  Hearing protection was not used.  
He denied any additional exposure to hazardous noise with 
civilian employment, hobbies or recreational activities.  The 
examiner concluded that the Veteran's tinnitus was less 
likely as not caused by or a result of noise exposure in 
service.  She explained that individuals that are exposed to 
high levels of noise will typically report tinnitus.  The 
examiner noted the Veteran could not recall an exact date of 
onset of his tinnitus and that the claims file contained no 
records during service.  However, there was a record of 
tinnitus in 2006 as well as audiograms beginning in 2004 that 
showed hearing loss with complaints of tinnitus.  These 
records also showed the Veteran had a history of middle ear 
problems.  Based on the available evidence it was less likely 
as not that the tinnitus was due to military service, but 
more than likely due to presbycusis and/or some other 
etiology.  

The VA opinion reflects a full review of all medical evidence 
of record, is consistent with the Veteran's medical history 
and uncontroverted by any other medical evidence of record.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed tinnitus is related 
to his active military service other than his contentions.  
The Board accepts the Veteran's statements and notes that he 
is competent to attest to factual matters of which he had 
first-hand knowledge, e.g., noise exposure.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, that 
fact alone does not establish a basis for the grant of 
service connection for tinnitus.  

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, 
the probative and persuasive medical evidence does not 
causally relate the Veteran's tinnitus to service.  As a 
result, his testimony is of little probative value when 
weighed against the other evidence of record.  The single 
medical opinion in the record conclusively found that there 
is no etiological relationship between service and the 
Veteran's tinnitus.  The Veteran's contentions, to the extent 
they are is to be accorded some probative value, are far 
outweighed by the findings provided by the VA examiner who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Finally, the Board is cognizant of the Veteran's military 
service.  To the extent that he is claiming this condition as 
a result of combat, the Board notes that the provisions of 38 
U.S.C.A. § 1154 do not alter the fundamental requirements 
that a veteran must submit probative medical evidence of a 
causal relationship between his current condition and 
service.  See, e.g., Kessel v. West, 13 Vet. App. 9 (1999).  
See also Caeser v. West, 195 F.3rd 1373 (Fed. Cir. 1999) 
citing Collette v. Brown, 82 F.3d 389 (1996).  That is, even 
assuming combat status, the Veteran must provide satisfactory 
evidence of a relationship between his service and tinnitus.  
Here, the 2009 VA medical opinion weighs against the claim, 
as it fails to create a nexus between the Veteran's tinnitus 
and service.

For the above reasons, the Board is of the opinion that it 
has fully discharged its obligation to evaluate and discuss 
all of the evidence that may be favorable to the Veteran as 
mandated by O'Hare, supra, and that case's progeny.  A 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in March 2006 and April 2009, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant post-
service treatment reports are of record and the RO obtained a 
VA examination in 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is more than adequate, as 
it reflects a full review of all medical evidence of record, 
is supported by sufficient detail, and refers to specific 
documents and medical history as well as the Veteran's 
history of in-service noise exposure to support the 
conclusion reached.

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


